DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 06/10/2022. This Action is made FINAL.

Claims 1-27 received on 06/10/2022 are considered in this Office Action. Claims 1-27 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 and 06/10/2022 are being considered by the examiner.

Response to Arguments
Regarding claim interpretation under 35 U.S.C. 112(f), the claims were amended to recite sufficient structures to perform the claimed functions, thus avoiding interpretation under 35 U.S.C. 112(f). 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, remote control module stops autonomous control of the autonomous unit and hands off control of the autonomous unit to the remote monitoring control center (RMCC), based on the incident risk level. Dependent claim 2 recites the remote control module disabling an autonomous mode of the autonomous unit based on the incident risk level, but also recites to control the autonomous unit, which contradicts claim 1, and the aforementioned claim limitation of disabling autonomous mode. It is unclear how the remote control module disables the autonomous mode of the autonomous unit and still control the autonomous unit. Therefore, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, and will be interpreted as supported by claim 1, wherein the RMCC takes over control.

Claims 9-27 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In response to the Applicant’s amendment to claims 9, 14 and 22 the rejection has been withdrawn. However, Examiner directs Applicant’s attention to claim 9 and its dependent claims’ rejection under 35 U.S.C. 112(b) due to a newly added claim limitation.

Applicant’s arguments with respect to independent claims 1, 9, 14 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added claim limitations, specifically reciting “hand off control of the autonomous unit to the remote monitoring control center” and “returning autonomous control to the autonomous device,” necessitates new ground of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase “the remote control module is configured to transfer a signal via the wireless communication device to disable an autonomous mode of the autonomous unit based on the incident risk level and to control the autonomous unit" renders the claim indefinite because remote control module is configured to “transfer a signal via the wireless communication device to disable an autonomous mode of the autonomous unit” but also “configured […] to control the autonomous unit,” which indicates that the remote control module controlling the vehicle, thus contradicting each other. For examination purposes, the Examiner will interpret “the remote control module is configured to transfer a signal via the wireless communication device to disable an autonomous mode of the autonomous unit based on the incident risk level and to control the autonomous unit” as “the remote control module is configured to transfer a signal via the wireless communication device to disable an autonomous mode of the autonomous unit based on the incident risk level and to control the autonomous unit”, as supported by claim 1 and par [0040] of the specification (par [0040]: “In another embodiment, the G-SRMCD may be programmed and configured further to disable the autonomous mode in the vehicle, robot or drone and engage the RMCC agent to control the autonomous unit”).

Regarding claim 9, the phrases “stopping autonomous control of at least one of the plurality of autonomous devices and handing off control of the at least one of the plurality of autonomous devices to the remote monitoring control center" and “based on transferring a command from the remote monitoring control center to the remote monitoring control device when the incident risk level changes” renders the claim indefinite because the first phrase indicates that remote monitoring control center is controlling the device while the second phrase indicates that remote monitoring control center is NOT controlling the device, thus contradicting each other. For examination purposes, the Examiner will interpret “transferring a command from the remote monitoring control center to the remote monitoring control device when the incident risk level changes from a safe level to another level” as “transferring a command from the remote monitoring control device to the remote monitoring control center when the incident risk level changes from a safe level to another level”, as supported by claim 1 and par [0141] of the specification.

Claims 10-13 are dependent on claim 9 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 9 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 20190049948 A1).

Regarding claim 1, Patel teaches a remote monitoring control device, comprising: 
a controller including a microprocessor-based computer board (FIG. 2 element 204; par [0040]: “The first computing circuit 204 (e.g., a circuit including one or more data processors, a special purpose computer, and/or an onboard server)”); 
a wireless communication device (FIG. 2 element 206; par [0040]: “The teleoperation commands 130 can be received at the vehicle using the first communication circuit 206 (e.g., a circuit, such as including one or more antennas, a receiver/transmitter, a modulator/demodulator, a detector, a encoder/decoder, a modem, a gateway, a switch, etc., that enables the vehicle to communicate with other external devices).”); 
a sensor and a camera (FIG. 2 element 210; par [0043]: “For example, the first computing circuit 204 can utilize the sensor data 122 of FIG. 1 generated by a sensor circuit 210 (e.g., a circuit including components such as a radar, a LIDAR, an inertial motion unit (IMU), an encoder, an ultrasonic sensor, a proximity sensor, a camera, a lane sensor, or a self-reporting/detecting circuitry for errors and/or set points in components or subsystems, etc.) in autonomously operating the vehicle”); 
a remote control module, including processing circuitry and software, that communicates with an autonomous unit in which the remote monitoring control device is located and a remote monitoring control center (par [0040]: “The first computing circuit 204 (e.g., a circuit including one or more data processors, a special purpose computer, and/or an onboard server) can control the actuators 208 according to the teleoperation commands 130 of FIG. 1 in facilitating teleoperation of the vehicle by the remote operator 108 of FIG. 1. The teleoperation commands 130 can be received at the vehicle using the first communication circuit 206”), 
wherein the remote control module is configured to stop autonomous control of the autonomous unit and hand off control of the autonomous unit to the remote monitoring control center based on the incident risk level (FIG. 5 elements 503[Wingdings font/0xE0]505[Wingdings font/0xE0]509; par [0067]: “In some embodiments, the vehicle operation system 100 can implement the handover and/or the teleoperation based on the vehicle processing results 126. […]. The vehicle operation system 100 can determine the teleoperation trigger type 310, determine the teleoperation control type 340, request the handover, or a combination thereof based on the confidence level 432 (e.g., when the confidence level is below a threshold level)”; par [0073]: “The watchdog can be implemented as a decision engine to determine if operation is nominal for all autonomy and non-autonomy related operation. Based on autonomy distress, a pass/fail criteria is implemented at decision block 503 that can determine failure or low confidence of autonomy performance fidelity. For example, the pass/fail criteria can be based on conditions associated with the teleoperation trigger type 310 of FIG. 3, such as sensor blindness, poor confidence in planned paths due to ambiguous scenarios, etc”; par [0025]: “Based on the handover process, the remote operator 108 can utilize one or more devices (e.g., one or more remote operating devices”, wherein “confidence level is below a threshold level” indicates based on the incident risk level, as low confidence of the autonomous driving operation indicates high risk), and 
wherein the remote control module is configured to restart autonomous control of the autonomous unit based on the incident risk level (FIG. 5 element 514; par [0082]: “At block 514, the vehicle operation system 100 can restore autonomous driving mode based on the handover trigger. The autonomous vehicle 102 can reenter autonomy mode and resume fully-autonomous operation”; par [0081]: “The vehicle operation system 100 can further implement the watchdog for a condition corresponding to termination of the teleoperation process. For example, the watchdog can look for the removal or disappearance of autonomy distress, the teleoperation command from the remote operator 108 for handing the control back to the autonomous driving system, a counter value (e.g., for timing the handover back to the autonomous system), or a combination thereof”, wherein “removal or disappearance of autonomy distress” indicates the cause of low confidence level has disappeared, thus is based on the incident risk level).

Regarding claim 7, Patel teaches the remote monitoring control device of claim 1. Fairfield further teaches wherein: the sensor and the camera include at least one selected from the group consisting of a lidar, a radar, and an ultrasonic sensor (par [0020]: “In some embodiments, the vehicle operation system can implement teleoperation of the vehicle through real-time interactions with the remote operator. The vehicle operation system can simulate or recreate the environment surrounding the vehicle for the remote operator using sensor information (e.g., such as from a radar, a LIDAR, an inertial motion unit (IMU), an encoder, an ultrasonic sensor, a proximity sensor, a camera, a lane sensor, or a self-reporting/detecting circuitry for errors and/or set points in components or subsystems, etc.) from the vehicle. The remote operator can analyze the environment using the communicated information, and can input driving commands or instructions (e.g., using a controller, a button, a wheel, a pedal, a computer interface, or a combination thereof). The vehicle operation system can communicate the commands or instructions to the vehicle and implement them at the vehicle”); and 
the camera is configured to provide video stream live images (par [0020]: “In some embodiments, the vehicle operation system can implement teleoperation of the vehicle through real-time interactions with the remote operator. The vehicle operation system can simulate or recreate the environment surrounding the vehicle for the remote operator using sensor information […] from the vehicle. The remote operator can analyze the environment using the communicated information, and can input driving commands or instructions (e.g., using a controller, a button, a wheel, a pedal, a computer interface, or a combination thereof). The vehicle operation system can communicate the commands or instructions to the vehicle and implement them at the vehicle”; par [0029]: “The automated driving system can further determine information regarding the vehicle itself and/or the surrounding environment by detecting the sensor data 122 to operate the autonomous vehicle 102. By way of example, the sensor data 122 can include radar or LIDAR output, lane-detector output, a proximity reading, a camera image”, wherein “real-time interactions” indicate video stream live images as the remote operator “input driving commands or instructions” based on the “analyze the environment”, and the camera is intended to provide real-time images of the surrounding for the autonomous driving system).

Regarding claim 8, Patel teaches the remote monitoring control device of claim 1. Patel further teaches of further comprising a host compute layer, including hardware connections, that collects telemetry data of the autonomous unit (FIG. 2 element 212; par [0043]: “Also for example, the first computing circuit 204 can similarly utilize the vehicle location 124 of FIG. 1 calculated by a location circuit 212 (e.g., a GPS positioning unit). In some embodiments, the location circuit 212 can be integral with the sensor circuit 210. In some embodiments, the first computing circuit 204 can calculate the vehicle location 124 using a dead-reckoning programming module, a WiFi-based locating module, the location circuit 212, or a combination thereof”, wherein GPS or location data corresponds to telemetry data of at least one of the remote monitoring control device and the autonomous unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Fairfield et al. (US 20200019166 A1, hereinafter Fairfield) and further in view of Konrardy et al. (US 10185327 B1, hereinafter Konrardy). 

Fairfield and Konrardy were cited in the previous Office Action.

Regarding claim 2, Patel teaches the remote monitoring control device of claim 1. Patel further teaches (par [0053]: “Also for example, the automated driving system can determine the decision ambiguity trigger 314 when the vehicle processing results 126 of FIG. 1 indicate an issue at a system intelligence level. The decision ambiguity trigger 314 can correspond to intelligence level conditions (e.g., regarding decisions made by the automated driving system according to its observation of the surrounding environment 104), such as when the automated driving system calculates a confidence level for a corresponding decision or vehicle-generate path that is below a confidence threshold, when the automated driving system produces oscillating decisions or vehicle-generated paths (e.g., outputting a number of different results, where the number exceeds an oscillation threshold, where the results were generated within a threshold duration, and/or where the results are associated with the same geographic location or area), etc”), and 
the remote control module is configured to transfer a signal via the wireless communication device to disable an autonomous mode of the autonomous unit based on the incident risk level and to control the autonomous unit (FIG. 5 elements 509; par [0067]: “In some embodiments, the vehicle operation system 100 can implement the handover and/or the teleoperation based on the vehicle processing results 126. […]. The vehicle operation system 100 can determine the teleoperation trigger type 310, determine the teleoperation control type 340, request the handover, or a combination thereof based on the confidence level 432 (e.g., when the confidence level is below a threshold level)”), but fails to specifically teach the use of artificial intelligence to calculates and updates an incident risk level. 
However, Fairfield teaches artificial intelligence applications layer calculates and updates an incident risk level based on at least one of the input data received from the sensor and the camera or external sources of data including weather or traffic data (par [0043]: “The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles. The computer vision system 140 could use object recognition, Structure From Motion (SFM), video tracking, and other algorithms used in computer vision, for instance, to recognize objects, map an environment, track objects, estimate the speed of objects, etc.”; par [0075]: “In further examples, the confidence level may drop below the threshold level based on one or more features detected within the environment. For instance, the vehicle may detect one or more obstacles within the environment that it cannot identify with confidence”; par [0076]: “In other examples, the confidence level may drop below the threshold level based on uncertainty about the vehicle's position within the environment. For instance, the vehicle may detect one or more features within the environment (objects, signs, road markers, etc.) that are not located where the vehicle expects based on prior maps of the environment. In these scenarios, the vehicle may seek remote assistance in order to orient itself within the environment”, wherein the “computer vision system” corresponds to artificial intelligence applications layer which  recognize objects received from sensors and the camera and determines a confidence level or incident risk level, as indicated from pars [0075]-[0079], and it is common for this process to occur in real time, based on the processing rate or image capture rate of the sensor and camera, thus updating the confidence level in real time).
Patel and Fairfield are both considered to be analogous to the claimed invention because they are in the same field of remote assisting/operating an autonomous vehicle when an unexpected situation occurs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the confidence level calculation method of Patel with the artificial intelligence of Fairfield because they both perform the function of calculating the confidence level of the autonomous system based on sensor data. Patel in view of Fairfield fails to specifically teach artificial intelligence applications layer within the remote monitoring control center.
However, Konrardy teaches artificial intelligence applications layer within the remote monitoring control center (col 53 lines 13-30: “A processor or a processing element may be trained using supervised or unsupervised machine learning, and the machine learning program may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more fields or areas of interest”; col 15 lines 24-28: “In such embodiments, external computing device 186 may receive and process the data to determine whether an anomalous condition exists and, if so, whether to send an alert notification to one or more mobile computing devices 184.1 and 184.2 or take other actions”; col 9 lines 19-22: “In some embodiments or under certain conditions, the mobile device 110 or on-board computer 114 may function as thin-client devices that outsource some or most of the processing to the server 140”; col 47 lines 52-57: “The server 140 may receive the data directly or indirectly (i.e., via a wired or wireless link 183 e to the network 130) from one or more vehicles 182 or mobile computing devices 184. Upon receiving the data, the server 140 may process the data to determine one or more risk levels associated with the vehicle 108.”, wherein “outsource some or most of the processing to the server 140” indicates that the server has is capable of performing all the functions of the controller in the vehicle, thus also indicating the server having the software).
Konrardy is considered analogous to the claimed invention because it pertains to remote assisting autonomous vehicles when encountering uncertain events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the processing the risk level locally as taught by Patel in view of Fairfield with that of Konrardy and perform any suitable portion of the processing functions remotely that have been outsourced by one or more of vehicles, as the remote monitoring control center is equally capable of processing the sensor data and assessing the risk level of the autonomous vehicle and further providing maneuver control to the autonomous vehicle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Fairfield. 

Regarding claim 3, Patel teaches the remote monitoring control device of claim 1. Patel fails to specifically teach wherein the artificial intelligence applications layer executes a computer vision model and combines the computer vision model with the input data to calculate and update the incident risk level.
However, Fairfield teaches wherein the artificial intelligence applications layer executes a computer vision model and combines the computer vision model with the input data to calculate and update the incident risk level (par [0043]: “The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles. The computer vision system 140 could use object recognition, Structure From Motion (SFM), video tracking, and other algorithms used in computer vision, for instance, to recognize objects, map an environment, track objects, estimate the speed of objects, etc.”; par [0077]: “In additional examples, the vehicle's view of a portion of the environment may be obscured and/or sensor data collected about the environment may be distorted such that the vehicle cannot determine what operation to execute with confidence. For example, the vehicle may come to an intersection where bushes or trees obscure the vehicle's view in certain directions. In such a scenario, the vehicle may seek assistance from a remote operator to proceed through the intersection”).
Patel and Fairfield are both considered to be analogous to the claimed invention because they are in the same field of remote assisting/operating an autonomous vehicle when an unexpected situation occurs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the confidence level calculation method of Patel with the artificial intelligence or computer vision of Fairfield because they both perform the function of calculating the confidence level of the autonomous system based on sensor data.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Pertsel et al (US 10,850,693 B1, hereinafter Pertsel). 
Pertsel was cited in the previous Office Action.

Regarding claim 4, Patel teaches the remote monitoring control device of claim 1, but fails to specifically teach further comprising a cabin sensor configured to sense a temperature and a humidity of a cabin of the autonomous unit.
However, Pertsel teaches further comprising a cabin sensor configured to sense a temperature and a humidity of a cabin of the autonomous unit (col 13 lines 35-40: “For example, the color histogram, the high frequency component and/or video analytics of the video data may be compared to some known reference. In another example, temperature and/or humidity information may be provided by the sensors 114 (e.g., to distinguish a cold person from a hot person). The processors 106a-106n may rule out and/or increase a likelihood of certain types of objects”).
Pertsel is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in providing comfortable environment to the passengers by monitoring temperature and/or humidity information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Pertsel and obtain temperature and/or humidity information using sensors.  Doing so would allow the vehicle to adjust the climate settings based on the obtained temperature and humidity information, thus improving comfort to the passengers. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Magzimof et al. (US 20190187691 A1, hereinafter Magzimof). 
Magzimof was cited in the previous Office Action.

Regarding claim 5, Patel teaches the remote monitoring control device of claim 1, but fails to specifically teach further comprising a user communication device including a display that provides two-way video and audio communication with human users located in a cabin of the autonomous unit using a video processing module.
However, Magzimof teaches further comprising a user communication device including a display that provides two-way video and audio communication with human users located in a cabin of the autonomous unit using a video processing module (par [0060]: “If immediate action is not desirable (e.g., the urgency metric does not exceed the predefined threshold), at step 210, then at step 216, the remote support system 102 initiates a voice and/or video link with the passenger(s) of the vehicle 120 for which the support request has been received. If the remote assistance request is processed by a remote AI agent instead of a natural person, the voice and/or video link with the occupants of the vehicle may be served by a robocall agent or an authorized support person such as a call center worker”; par [0031]: “In another embodiment, some medically important event occurs during vehicle travel. For example, a passenger within the vehicle may be supervised by medical monitors during the journey. Should a monitor measurement fall outside some acceptable normal value, indicating a problem with the passenger, this may trigger a request to a remote support system. Actions taken by the remote support system may include initiating a voice or video call link with the passenger(s) in the vehicle, or initiating a change in planned journey to re-direct the vehicle to allow for provision of medical assistance”).
Patel is considered to be analogous to the claimed invention because it is in the same field of providing remote support when the autonomous system is not confident or requires aid. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Magzimof and provide two-way video and audio communication with human users located in a cabin of the autonomous unit. Doing so would allow the remote assistant or system to obtain more information of the situation based on the call with the passengers, allowing a more informed decision, thus increasing the safety of the passengers (Magzimof par [0061]: “At step 218, the remote support system 102 determines the desired remote support intervention based on communications from the passenger.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Sisbot (US 20170278305 A1). 
Sisbot was cited in the previous Office Action.

Regarding claim 6, Patel teaches the remote monitoring control device of claim 1. Patel further teaches further comprising at least one of GPS circuitry (par [0043]: “Also for example, the first computing circuit 204 can similarly utilize the vehicle location 124 of FIG. 1 calculated by a location circuit 212 (e.g., a GPS positioning unit).”), but fails to specifically teach a SMS protocol texting device that sends and receives text messages.
However, Sisbot teaches and an SMS protocol texting device that sends and receives text messages (FIG. 2A; par [0015]: “FIG. 2A is a block diagram illustrating an example computer system including a visual context application according to some implementations”; par [0112]: “In some implementations, the communication unit 245 includes a cellular communications transceiver for sending and receiving data over a cellular communications network including via short messaging service (SMS), multimedia messaging service (MMS), hypertext transfer protocol (HTTP), direct data connection, WAP, e-mail, or another suitable type of electronic communication”).
Sisbot is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in providing different methods of cellular communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wireless communication system of Patel to incorporate the teachings of Sisbot and obtain send and receive text messages via short messaging service. Doing so would allow the vehicle to send and receive text messages via short messaging service, thus increasing the number of different methods of wireless communication, which may act as alternatives in an event other communication methods fail, or provide more information to the vehicle and passengers via SMS.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Lockwood et al. (US 10564638 B1, hereinafter Lockwood) and further in view of Paudel et al. (US 20210300356 A1, hereinafter Paudel).
Lockwood and Paudel were cited in the previous Office Action.

Regarding claim 9, Patel teaches a method, comprising: 
providing a remote monitoring control device including a processor at each of a plurality of autonomous devices (FIG. 2 element 206; par [0093]: “For example, the vehicle operation system 100 can reuse the teleoperation commands 130 (e.g., as a template or for duplicated implementation) for similar conditions (e.g., for ongoing road repairs or for other fleet vehicles approaching the same location)”, wherein “other fleet vehicles approaching the same location” indicates that plurality of autonomous devices have a remote monitoring control device including a processor capable of receiving remote assistance and the teachings of Patel can be applied to plurality of devices); 
configuring each of the remote monitoring control devices to communicate with a remote monitoring control center (par [0040]: “The first computing circuit 204 (e.g., a circuit including one or more data processors, a special purpose computer, and/or an onboard server) can control the actuators 208 according to the teleoperation commands 130 of FIG. 1 in facilitating teleoperation of the vehicle by the remote operator 108 of FIG. 1. The teleoperation commands 130 can be received at the vehicle using the first communication circuit 206”); 
configuring each of the remote monitoring control devices to communicate with one or more collection devices including sensors and cameras disposed at each of the plurality of autonomous devices (FIG. 2 element 210; par [0043]: “For example, the first computing circuit 204 can utilize the sensor data 122 of FIG. 1 generated by a sensor circuit 210 (e.g., a circuit including components such as a radar, a LIDAR, an inertial motion unit (IMU), an encoder, an ultrasonic sensor, a proximity sensor, a camera, a lane sensor, or a self-reporting/detecting circuitry for errors and/or set points in components or subsystems, etc.) in autonomously operating the vehicle”); 
receiving collected data from each of the one or more collection devices (FIG. 2 element 210; par [0043]: “For example, the first computing circuit 204 can utilize the sensor data 122”); 
processing the collected data (par [0029]: “Using the sensor data 122, the vehicle location 124, the context information 128, or a combination thereof, the automated driving system can calculate or generate the vehicle processing results 126 to operate the autonomous vehicle 102 without dynamic human input. By way of example, the vehicle processing results 126 can include a recognition result, a vehicle-generated path, a calculated maneuver, a change in setting or status for the vehicle, or a combination thereof”; par [0030]: “Also for example, the automated driving system can use the sensor data 122, the vehicle location 124, the context information 128, or a combination thereof to identify a trigger and initiate the handover to transfer the vehicle control from the automated driving system 100 to the remote operator 108”, wherein the sensor data are processed to autonomously control the vehicle and/or send handover request to remote operator); 
transferring the processed data to the remote monitoring control center  (FIG. 1; FIG. 3 element 322; par [0055]: “The automated driving system can further perform other functions during the handover process, such as between communication of the handover request 322 and the handover confirmation. For example, the autonomous vehicle 102 can communicate the current maneuvering parameters 120 to the teleoperation center 106. Also, the automated driving system can perform a pre-handover maneuver 330 and physically move the autonomous vehicle 102”; par [0076]: “At block 509, the automated driving system can send the handover request 322 of FIG. 3 according to the fail-operational trigger at the block 505.”); 

determining an incident risk level of each of the plurality of autonomous devices operating without control by the remote monitoring control center  (FIG. 5 elements 503; par [0067]: “In some embodiments, the vehicle operation system 100 can implement the handover and/or the teleoperation based on the vehicle processing results 126. […]. The vehicle operation system 100 can determine the teleoperation trigger type 310, determine the teleoperation control type 340, request the handover, or a combination thereof based on the confidence level 432 (e.g., when the confidence level is below a threshold level)”; par [0073]: “The watchdog can be implemented as a decision engine to determine if operation is nominal for all autonomy and non-autonomy related operation. Based on autonomy distress, a pass/fail criteria is implemented at decision block 503 that can determine failure or low confidence of autonomy performance fidelity. For example, the pass/fail criteria can be based on conditions associated with the teleoperation trigger type 310 of FIG. 3, such as sensor blindness, poor confidence in planned paths due to ambiguous scenarios, etc”); 
stopping autonomous control of at least one of the plurality of autonomous devices and handing off control of the at least one of the plurality of autonomous devices to the remote monitoring control center based on transferring a command from the remote monitoring control center to the remote monitoring control device when the incident risk level changes from a safe level to another level (FIG. 5 elements 503[Wingdings font/0xE0]505[Wingdings font/0xE0]509[Wingdings font/0xE0]511[Wingdings font/0xE0]512; par [0077]: “In implementing teleoperation, the vehicle operation system 100 can enter an assisted teleoperation mode at block 512. The vehicle can communicate the current maneuvering parameters 120 to the remote operator 108 (e.g., through the devices at the teleoperation center 106). Based on the current maneuvering parameters 120, the remote operator 108 can use the remote operating device 110 to control the vehicle. The vehicle operation system 100 can communicate the corresponding teleoperation commands 130 of FIG. 1 to the vehicle for operating the vehicle”); and 
returning autonomous control to the at least one of the plurality of autonomous devices when the safe level of the incident risk level is restored (FIG. 5 element 514; par [0082]: “At block 514, the vehicle operation system 100 can restore autonomous driving mode based on the handover trigger. The autonomous vehicle 102 can reenter autonomy mode and resume fully-autonomous operation”; par [0081]: “The vehicle operation system 100 can further implement the watchdog for a condition corresponding to termination of the teleoperation process. For example, the watchdog can look for the removal or disappearance of autonomy distress, the teleoperation command from the remote operator 108 for handing the control back to the autonomous driving system, a counter value (e.g., for timing the handover back to the autonomous system), or a combination thereof”), but fails to specifically teach determining an incident risk level based on the artificial intelligence, wherein the training artificial intelligence as a function of the processed data and transferring the processed data to the remote monitoring control center when the plurality of autonomous devices are autonomously operating without control by the remote monitoring control center.
However, Lockwood teaches remote assisting plurality of autonomous devices (FIG. 6A; col 5 lines 23-26: “In the example shown, the teleoperator 150 may interact with one or more vehicles 102 in the fleet of vehicles via a user interface that can include a teleoperator interface 154.”), which comprises of 
determining an incident risk level based on the artificial intelligence (FIG 2; col 11 lines 11-29: “In some examples, the operation state engine 234 can be configured, in part, as a database and/or a model such as, for example, a finite state machine (“FSM”), such as a deterministic finite automaton (“DFA”), for example; an artificial neural network (“ANN”); […] In some examples, this model can be used to determine correlated data (e.g., an event correlated with a combination of object data; a confidence level correlated with an event, […] For example, the model could output a binned confidence level (e.g., “high confidence,” “operable confidence,” or “low confidence,” or “predictable,” or “unpredictable”), Bayesian weights so that a system-significant value could be derived (e.g., 80%), and/or a system-significant value could itself be output (e.g., 80%)) and
transferring the processed data to the remote monitoring control center when the plurality of autonomous devices are autonomously operating without control by the remote monitoring control center (FIG. 6A; col 13-14 lines 66-19: “FIG. 3 shows an example architecture 300 including a vehicle fleet 302 and an example teleoperations system 148. The example vehicle fleet 302 includes one or more vehicles 102, at least some which are communicatively coupled to the teleoperations system 148 via the respective network interfaces 236 of the vehicles 102. A teleoperations receiver 304 and a teleoperations transmitter 306 associated with the teleoperations system 148 may be communicatively coupled to the respective network interfaces 236 of the vehicles 102. For example, a vehicle 102 may send communication signals via the network interface 236, which are received by the teleoperations receiver 304. In some examples, the communication signals may include, for example, a request for assistance, sensor data from sensor signals generated by one or more sensors associated with the vehicle 102, and/or operation state data, though any data and/or output from one or more modules of the vehicle systems 202 is contemplated. In some examples, the sensor data may include raw sensor data and/or processed sensor data, such as a subset of operation state data such as a representation of the sensor data (e.g. a bounding box), as discussed above”, wherein FIG 6A shows the “operation status” of several vehicles without control by the remote monitoring control center, thus indicating that the plurality of autonomous devices are autonomously operating without control by the remote monitoring control center are transferring the processed data to the remote monitoring control center).
	Patel and Lockwood are both considered to be analogous to the claimed invention because they are in the same field of remote assisting/operating an autonomous vehicle when an unexpected situation occurs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the confidence level calculation method of Patel with the artificial intelligence of Lockwood because they both perform the function of calculating the confidence level of the autonomous system based on sensor data. Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel and incorporate the teachings of Lockwood and transfer the processed data to the remote monitoring control center, which would allow the teleoperator to be aware of the status of the fleet, thus allowing prompt guidance. Patel in view of Lockwood fails to specifically teach training artificial intelligence as a function of the processed data.
However, Paudel teaches training artificial intelligence as a function of the processed data (par [0051]: “An uncertainty sharing system 300 can improve operation of vehicles 101 by using uncertainty hotspots to train perception algorithms, including deep neural networks. Sensor data 302 uploaded to uncertainty database 316 can be used to train perception algorithms including deep neural networks to detect and identify objects in sensor data 302”). 
Paudel is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in training the artificial intelligence or neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wireless communication system of Patel in view of Lockwood to incorporate the teachings of Paudel and train artificial intelligence as a function of the processed data. Doing so is well known in the field of AI as it would improve the ability of perception algorithms to detect and identify objects in Sensor data 302 data by providing more training examples (Paudel par [0051]).

Regarding claim 10, Patel in view of Lockwood and further in view of Paudel teaches the method of claim 9. Patel further teaches wherein transferring the processed data from the remote monitoring control devices to the remote monitoring control center includes transferring a high bandwidth audio and video streams via at least one of a commercial public or a private LTE, Wi-Fi, or 5G network (par [0026]: “The autonomous vehicle 102 and the teleoperation center 106 (e.g., the servers 112 thereof) can communicate information over a network 114. The network 114 can include wired or wireless networks connecting various devices for communicating or exchanging data. For example, the network 114 can include local area networks (LAN), wide area networks (WAN), wireless fidelity (WiFi) network, cellular network (e.g., fourth generation (4G) Long Term Evolution (LTE), fifth generation (5G) communication network, or other networks), fiber optic networks, cellular network, satellite network, telephone network, the Internet, or a combination thereof.”).

Regarding claim 11, Patel in view of Lockwood and further in view of Paudel teaches the method of claim 9. Patel further teaches wherein: the plurality of autonomous devices are selected from the group consisting of vehicles, robots, and drones (par [0036]: “For illustrative purposes, in some embodiments the vehicles are described as autonomous delivery trucks with SAE Level 4 capabilities. However, it is understood that the vehicles can include other type of vehicles (e.g., sedans, passenger vehicles, airplanes, drones, or ships), including other types of vehicles with automation capabilities less than a level corresponding to SAE Level 5”); and each of the one or more collection devices disposed at each of the plurality of autonomous devices are selected from the group consisting of sensors and imaging devices (FIG. 2 element 210; par [0043]: “For example, the first computing circuit 204 can utilize the sensor data 122 of FIG. 1 generated by a sensor circuit 210 (e.g., a circuit including components such as a radar, a LIDAR, an inertial motion unit (IMU), an encoder, an ultrasonic sensor, a proximity sensor, a camera, a lane sensor, or a self-reporting/detecting circuitry for errors and/or set points in components or subsystems, etc.) in autonomously operating the vehicle”).

Regarding claim 12, Patel in view of Lockwood and further in view of Paudel teaches the method of claim 9. The combination of Patel in view of Lockwood further teaches wherein transferring the processed data to the remote monitoring control center includes streaming sensor data, metadata, video data, and audio data (Patel par [0028]: “The current maneuvering parameters 120 can include information associated with a status or state of the autonomous vehicle 102, information associated with the surrounding environment 104, information associated with the dynamic driving/navigating operation, a processing result thereof, or a combination thereof. The vehicle operation system 100 can process the current maneuvering parameters 120 (e.g., data 122 from sensors, such as cameras, proximity sensors, etc., vehicle location 124, vehicle processing results 126, or context information 128) for operating the autonomous vehicle 102”; Lockwood col 6-7 lines 62-5: “The sensors 204 may include[…], one or more sound navigation and ranging sensors (SONAR), one or more microphones for sensing sounds in the environment 100, such as sirens from law enforcement and emergency vehicles, and other sensors related to the operation of the vehicle 102”, wherein data related to operation of the vehicle is sent to the remote monitoring control center, thus sending streaming sensor data, metadata, video data, and audio data).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Lockwood and further in view of Paudel and further in view of Fairfield.

Regarding claim 13, Patel in view of Lockwood and further in view of Paudel teaches the method of claim 9. Paudel further teaches an artificial intelligence layer configured to: recognize objects and environments by using a computer vision program of the remote monitoring control device module (par [0026]: “perception algorithm 322 can include a deep neural network that inputs vehicle sensor data 302 output by vehicle sensors including video sensors 204, lidar sensors 206, and radar sensors 208. Perception algorithm 322 processes the input sensor data 302 to determine data regarding objects in the environment around a vehicle 101.A deep neural network is a software program that includes a plurality of convolutional layers and a plurality of fully-connected layers. A deep neural network can be trained using a plurality of test images accompanied by corresponding ground truth data. Ground truth data is defined as data corresponding to correct results to be output by the deep neural network in respond to input image data, i.e., data that is deemed to accurately represent the physical world. Ground truth data can be determined by user input based on measuring input image data manually to detect, identify and locate objects in an image, for example”; par [0027]: “Perception algorithm 322 can detect and identify objects in a field of view of a vehicle sensor, for example vehicles and pedestrians. An object is defined as a portion of an image formed by sensor data that can be distinguished from the remaining portions of the image based on processing the pixel data that forms the image”, wherein the use of computer vision, a neural network, is common in the field of autonomous driving algorithm to identify objects), but fails to specifically teach wherein the remote monitoring control device includes a remote monitoring control device module having an artificial intelligence layer.
However, Fairfield teaches each of the remote monitoring control devices includes a remote monitoring control device module having an artificial intelligence layer configured to: continuously collect, process, and analyze the collected data to produce the processed data (par [0043]: “The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles”); and 56recognize objects and environments by using a computer vision program of the remote monitoring control device module (par [0043]: “The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles. The computer vision system 140 could use object recognition, Structure From Motion (SFM), video tracking, and other algorithms used in computer vision, for instance, to recognize objects, map an environment, track objects, estimate the speed of objects, etc.”).
Fairfield is considered to be analogous to the claimed invention because they are in the same field of remote assisting/operating an autonomous vehicle when an unexpected situation occurs, and operation of autonomous vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute artificial intelligence model in a remote server of Paudel with the artificial intelligence or computer vision within the autonomous unit of Fairfield because they both perform the function of identifying objects based on processing the sensor data received from the sensors.

Claims 14-16, 21-23 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Patel in view of Konrardy. 

Regarding claim 14, Lockwood teaches a remote monitoring control system comprising: 
comprising computer-executable code stored in non-volatile memory (col 40 lines 62-65: “N. A teleoperations system comprising: at least one processor; and at least one memory having stored thereon processor-executable instructions that, when executed by the system, configure the teleoperations system to […]”); and 
a remote monitoring control center having at least a portion of a microprocessor including a processor and configured to communicate with remote monitoring control devices disposed at a plurality of autonomous devices (col 13-14 lines 66-2: “FIG. 3 shows an example architecture 300 including a vehicle fleet 302 and an example teleoperations system 148. The example vehicle fleet 302 includes one or more vehicles 102, at least some which are communicatively coupled to the teleoperations system 148 via the respective network interfaces 236 of the vehicles 102.”); 
wherein the control module and the remote monitoring control center are configured to: 
receive processed data from the remote monitoring control devices (col 14 lines 8-19: “For example, a vehicle 102 may send communication signals via the network interface 236, which are received by the teleoperations receiver 304. […] In some examples, the sensor data may include raw sensor data and/or processed sensor data, such as a subset of operation state data such as a representation of the sensor data (e.g. a bounding box), as discussed above”), 
take control of at least one of the plurality of autonomous devices based on the incident risk level (col 36 lines 38-43: “At 808, the example process 800 may include transmitting a request for teleoperator assistance according to any of the techniques discussed herein. In some examples, the driverless vehicle may determine to send the request based at least in part on one or more of: detecting that the confidence level is below a threshold minimum confidence level (808A)”; col 37 lines 1-4: “At 812, the example process 800 may include controlling the driverless vehicle based at least in part on the teleoperations signal according to any of the techniques discussed herein”; col 5 lines 23-29: “In the example shown, the teleoperator 150 may interact with one or more vehicles 102 in the fleet of vehicles via a user interface that can include a teleoperator interface 154. The teleoperator interface 154 may include one or more displays 156 configured to provide the teleoperator 150 with data related to operation of the vehicle 102, a subset of the fleet of vehicles, and/or the fleet of vehicles”, wherein “a subset of the fleet of vehicles” with “confidence level is below a threshold minimum confidence level” will request and be controlled by the teleoperator or remote monitoring control center as the teleoperator is providing guidance); and 
remote monitoring control devices comprising a control module including a data analytics module and an artificial intelligence module (FIG 2; col 11 lines 11-29: “In some examples, the operation state engine 234 can be configured, in part, as a database and/or a model such as, for example, a finite state machine (“FSM”), such as a deterministic finite automaton (“DFA”), for example; an artificial neural network (“ANN”); […] In some examples, this model can be used to determine correlated data (e.g., an event correlated with a combination of object data; a confidence level correlated with an event, […] For example, the model could output a binned confidence level (e.g., “high confidence,” “operable confidence,” or “low confidence,” or “predictable,” or “unpredictable”), Bayesian weights so that a system-significant value could be derived (e.g., 80%), and/or a system-significant value could itself be output (e.g., 80%); col 29 lines 3-22: “FIG. 6A shows an example vehicle 102 in a first example event scenario in which the example static object 624 is in the road 106. In some examples, as the vehicle 102 approaches the object 624, the sensors 204 (FIG. 2) associated with the vehicle 102 may detect the object 624. Once detected, one or more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222 (FIG. 2) may be used to determine the location of the object 624, classify the object 624, determine whether the object 624 is static or dynamic, and if the object is dynamic, predict a possible track (e.g., velocity, acceleration, and/or heading) of the object 624. As the vehicle 102 approaches the object 624, one or more of these systems may be used to calculate a confidence level associated with a probability that the vehicle 102 will be able to successfully maneuver past the object 624, for example, without assistance from the teleoperations system 148”, wherein “more of the planner 214, the object data calculator 216, the object classifier 218, the collision predictor system 220, and the kinematics calculator 222” correspond examples of data analytics module and “operation state engine 234” corresponds to artificial intelligence module),
 determine an incident risk level each of the plurality of autonomous devices operating without control by the remote monitoring control center based on the artificial intelligence (col 8 lines 59-64: “In some examples, certain event labels and/or combinations of event labels and/or objects can be associated with an indication of low confidence (e.g., “unpredictable” label or low confidence level, whether the confidence level is calculated or is hard-code associated with the combination)”; col 36 lines 38-43: “At 808, the example process 800 may include transmitting a request for teleoperator assistance according to any of the techniques discussed herein. In some examples, the driverless vehicle may determine to send the request based at least in part on one or more of: detecting that the confidence level is below a threshold minimum confidence level (808A)”), but fails to specifically teach stop autonomous control of at least one of the plurality of autonomous devices based on the incident risk level; and hand off control of the at least one of the plurality of autonomous devices to the remote monitoring control center based on the incident risk level, and the remote monitoring control center performing the processing done by remote monitoring control devices.
However, Patel teaches the autonomous device controller configured to: stop autonomous control of at least one of the plurality of autonomous devices based on the incident risk level; and hand off control of the at least one of the plurality of autonomous devices to the remote monitoring control center based on the incident risk level (FIG. 5 elements 503[Wingdings font/0xE0]505[Wingdings font/0xE0]509[Wingdings font/0xE0]511[Wingdings font/0xE0]512; par [0067]: “In some embodiments, the vehicle operation system 100 can implement the handover and/or the teleoperation based on the vehicle processing results 126. […]. The vehicle operation system 100 can determine the teleoperation trigger type 310, determine the teleoperation control type 340, request the handover, or a combination thereof based on the confidence level 432 (e.g., when the confidence level is below a threshold level)”; par [0077]: “In implementing teleoperation, the vehicle operation system 100 can enter an assisted teleoperation mode at block 512. The vehicle can communicate the current maneuvering parameters 120 to the remote operator 108 (e.g., through the devices at the teleoperation center 106). Based on the current maneuvering parameters 120, the remote operator 108 can use the remote operating device 110 to control the vehicle. The vehicle operation system 100 can communicate the corresponding teleoperation commands 130 of FIG. 1 to the vehicle for operating the vehicle.”, wherein the method could be applied to plurality of vehicles).
Lockwood and Patel are both considered to be analogous to the claimed invention because they are in the same field of remote assisting/operating an autonomous vehicle when an unexpected situation occurs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the degree of guidance/control by the teleoperator of Lockwood with the stopping and handover of the control of the autonomous device taught by Patel because they both perform the function of lowering the risk level and one could have substituted the “degree of assistance” and the result of the substitution would have been predictable in solving the unexpected situation that increases the risk level of the autonomous device. Lockwood in view of Patel fails to specifically teach the remote monitoring control center performing the processing done by remote monitoring control devices: processing the processed data sent by the remote monitoring control devices based on data collected at the plurality of autonomous devices when the plurality of autonomous devices are autonomously operating without control by the remote monitoring control center, training artificial intelligence as a function of at least one of the processed data received from the remote monitoring control devices or external data sources and determining an incident risk level of the plurality of autonomous devices operating without control by the remote monitoring control center based on the artificial intelligence.
However, Konrardy teaches the remote monitoring control center performing the processing done by remote monitoring control devices:
processing the processed data sent by the remote monitoring control devices based on data collected at the plurality of autonomous devices when the plurality of autonomous devices are autonomously operating without control by the remote monitoring control center (col 15 lines 15-28: “In some embodiments, external computing device 186 may be configured to perform any suitable portion of the processing functions remotely that have been outsourced by one or more of mobile computing devices 184.1 and/or 184.2 (and/or vehicle controllers 181.1). For example, mobile computing device 184.1 and/or 184.2 may collect data (e.g., geographic location data and/or telematics data) as described herein, but may send the data to external computing device 186 for remote processing instead of processing the data locally. In such embodiments, external computing device 186 may receive and process the data to determine whether an anomalous condition exists and, if so, whether to send an alert notification to one or more mobile computing devices 184.1 and 184.2 or take other actions”, wherein “remote processing” indicates that the “external computing device” or  remote monitoring control center is capable of performing any processing and calculation steps done by the vehicle based on the sent sensory data);
training artificial intelligence as a function of the processed data received from the remote monitoring control devices (col 53 lines 13-30: “A processor or a processing element may be trained using supervised or unsupervised machine learning, and the machine learning program may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more fields or areas of interest. Machine learning may involve identifying and recognizing patterns in existing data (such as autonomous vehicle system, feature, or sensor data, autonomous vehicle system control signal data, vehicle-mounted sensor data, mobile device sensor data, and/or telematics, image, or radar data) in order to facilitate making predictions for subsequent data (again, such as autonomous vehicle system, feature, or sensor data, autonomous vehicle system control signal data, vehicle-mounted sensor data, mobile device sensor data, and/or telematics, image, or radar data). Models may be created based upon example inputs of data in order to make valid and reliable predictions for novel inputs”, wherein “supervised machine learning” and “identifying and recognizing patterns in existing data […] in order to facilitate making predictions for subsequent data” indicate that “existing data” or processed data received from the remote monitoring control devices is used to train artificial intelligence); 
determining an incident risk level of the plurality of autonomous devices operating without control by the remote monitoring control center based on the artificial intelligence (col 15 lines 24-28: “In such embodiments, external computing device 186 may receive and process the data to determine whether an anomalous condition exists and, if so, whether to send an alert notification to one or more mobile computing devices 184.1 and 184.2 or take other actions”, wherein “anomalous condition exists” indicates determining an incident risk level), hence teaches remote monitoring control center comprising control module including a data analytics module and an artificial intelligence module.
	Konrardy is considered analogous to the claimed invention because they pertain to remote assisting autonomous vehicles when encountering uncertain events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the remote monitoring control center taught by Lockwood in view of Patel with that of Konrardy and perform any suitable portion of the processing functions remotely that have been outsourced by one or more of vehicles, as the remote monitoring control center is equally capable of processing the sensor data and assessing the risk level of the autonomous vehicle and further providing maneuver control to the autonomous vehicle.

Regarding claim 15, Lockwood in view of Patel and further in view of Konrardy teaches the remote monitoring control system of claim 14. Lockwood further teaches wherein the incident risk level is determined based on a criterion determining whether an object visually encoded by an image sensor data of the processed data transferred by one of the remote monitoring control devices disposed on one of the autonomous devices affects an operation of at least another of the autonomous devices (FIG 6A-7C; col 22 lines 27-34: “In some examples, the SAE 308 may identify that at least a portion of the sensor and/or operation state data is similar to or matches sensor and/or operation state data associated with a prior request or event. In some examples, upon such an identification the SAE 308 may obtain data associated with the prior request or event such as prior sensor data, prior operation state data, prior teleoperator actions, and/or a presentation configuration and/or input option displayed during handling of the prior request or event at the teleoperations device. In some examples, the SAE 308 may determine to display at least a portion of the prior data associated with the prior request or event. For example, the SAE 308 could receive a request from a vehicle 102 at a construction site and determine that the request is related to a request that was previously received (e.g., geographic location matches, event label matches, and/or second request received within time limit)”, wherein “similar to or matches sensor and/or operation state data associated with a prior request or event” indicates that an event or object that causes low confidence, which is visually encoded by an image sensor data of the processed data transferred by one of the remote monitoring control devices disposed on one of the autonomous devices, will inherently affect an operation of at least another of the autonomous devices, as the other autonomous device will produce similar risk level for similar event and objects and request assistance, such as encountering the same construction zone/cone).

Regarding claim 16, Lockwood in view of Patel and further in view of Konrardy teaches the remote monitoring control system of claim 15. The combination of Lockwood in view of Konrardy further teaches wherein the control module and the remote monitoring control center are further configured to determine an incident risk margin based on comparing the incident risk level with a predetermined safe risk level threshold (Lockwood col 29 lines 25-36: “As the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%) […] the vehicle 102 may slow its speed or stop, and use its network interface 234 (FIG. 2) to send communication signals to the teleoperations system 148 providing sensor data and/or operation state data with a request for guidance from the teleoperations system 148”; Konrardy col 15 lines 15-19: “In some embodiments, external computing device 186 may be configured to perform any suitable portion of the processing functions remotely that have been outsourced by one or more of mobile computing devices 184.1 and/or 184.2 (and/or vehicle controllers 181.1)”, wherein the “confidence level” being compared to a “threshold minimum confidence level” corresponds to determine an incident risk margin based on comparing the incident risk level with a predetermined safe risk level threshold, as “comparing” two values inherently determines a margin, and Konrardy teaches that the determination of risk level and comparing to threshold value done on the vehicle can also be done on the remote server).

Regarding claim 21, Lockwood in view of Patel and further in view of Konrardy teaches the remote monitoring control system of claim 16. Lockwood further teaches wherein the control module and the remote monitoring control center are further configured, in response to determining that the incident risk margin is equal to or greater than a predetermined safe minimum risk margin, to determine the incident risk level is safe (col 36 lines 38-43: “At 808, the example process 800 may include transmitting a request for teleoperator assistance according to any of the techniques discussed herein. In some examples, the driverless vehicle may determine to send the request based at least in part on one or more of: detecting that the confidence level is below a threshold minimum confidence level (808A)”, wherein the “minimum confidence level” can also correspond to predetermined safe minimum risk margin, as a confidence level above the “minimum confidence level” indicates incident risk level is safe, as the system is confident).

Regarding claim 22, it recites a method with similar claim limitations performed by the remote monitoring control system in claim 14, which are rejected on the same basis. Patel further teaches taking complete control of at least one of the plurality of autonomous devices when the incident risk level changes from a safe level to another level (par [0034]: “The remote operator 108 can use the remote operating device 110 to generate the teleoperation commands 130 that are used to operate the autonomous vehicle 102. For example, the remote operating device 110 (e.g., hand-held controllers or simulation devices) can generate real-time control commands 132 (e.g., information indicating a position or a change therein for the steering wheel, the accelerator, the brake, the auxiliary control, a corresponding control input interface, or a combination thereof) that are communicated to the autonomous vehicle 102 and implemented at the autonomous vehicle 102 in real-time”, wherein “remote operator 108 can use the remote operating device 110 to generate the teleoperation commands 130 that are used to operate the autonomous vehicle” indicates complete control of devices experiencing distress or below confidence threshold), and returning autonomous control to the at least one of the plurality of autonomous devices when the safe level of the incident risk level is restored (FIG. 5 element 514; par [0082]: “At block 514, the vehicle operation system 100 can restore autonomous driving mode based on the handover trigger. The autonomous vehicle 102 can reenter autonomy mode and resume fully-autonomous operation”; par [0081]: “The vehicle operation system 100 can further implement the watchdog for a condition corresponding to termination of the teleoperation process. For example, the watchdog can look for the removal or disappearance of autonomy distress, the teleoperation command from the remote operator 108 for handing the control back to the autonomous driving system, a counter value (e.g., for timing the handover back to the autonomous system), or a combination thereof”, wherein “removal or disappearance of autonomy distress” indicates that the confidence level is not below the threshold to prompt assistance).

Regarding claim 23, Lockwood in view Patel and further in view of Konrardy teaches method of claim 22. Konrardy further teaches further comprising, in response to identifying an incident based on the artificial intelligence trained as a function of the processed data (col 53 lines 13-29: “A processor or a processing element may be trained using supervised or unsupervised machine learning, and the machine learning program may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more fields or areas of interest. Machine learning may involve identifying and recognizing patterns in existing data (such as autonomous vehicle system, feature, or sensor data, autonomous vehicle system control signal data, vehicle-mounted sensor data, mobile device sensor data, and/or telematics, image, or radar data) in order to facilitate making predictions for subsequent data (again, such as autonomous vehicle system, feature, or sensor data, autonomous vehicle system control signal data, vehicle-mounted sensor data, mobile device sensor data, and/or telematics, image, or radar data). Models may be created based upon example inputs of data in order to make valid and reliable predictions for novel inputs”; col 26 lines 60-67: “The controller 204 may process the sensor data, the communication data, and the settings or configuration information to determine whether an incident has occurred (block 410). As used herein, an “incident” is an occurrence during operation of an autonomous vehicle outside of normal safe operating conditions, such that one or more of the following occurs: (i) there is an interruption of ordinary vehicle operation, (ii) there is damage to the vehicle or other property”), 
determining one or more items involved in the incident and damage to the one or more items based on the processed data from the remote monitoring control devices (cols 56-57 lines 63-17: “As used herein, an “incident” is an occurrence during operation of an autonomous vehicle outside of normal safe operating conditions, such that one or more of the following occurs: (i) there is an interruption of ordinary vehicle operation, (ii) there is damage to the vehicle or other property, (iii) there is injury to a person, (iv) the conditions require action to be taken by a vehicle operator, autonomous operation feature, pedestrian, or other party to avoid damage or injury, and/or (v) an anomalous condition is detected that requires an adjustment outside of ordinary vehicle operation. Incidents may include collisions, hard braking, hard acceleration, evasive maneuvering, loss of traction, detection of objects within a threshold distance from the vehicle 108, alerts presented to the vehicle operator, component failure, inconsistent readings from sensors 120, or attempted unauthorized access to the on-board computer by external sources. Incidents may also include accidents, vehicle breakdowns, flat tires, empty fuel tanks, or medical emergencies. Incidents may further include identification of construction requiring the vehicle to detour or stop, hazardous conditions (e.g., fog or road ice), or other anomalous environmental conditions”; col 15 lines 15-19: “In some embodiments, external computing device 186 may be configured to perform any suitable portion of the processing functions remotely that have been outsourced by one or more of mobile computing devices 184.1 and/or 184.2 (and/or vehicle controllers 181.1)”, wherein the vehicle determining occurrence of incidence based on “there is damage to the vehicle or other property” indicates that the it is determining one or more items involved in the incident and damage to the one or more items based on the processed data from the remote monitoring control devices, as the external computer device or vehicle may both perform the same functions).

Regarding claim 25, Lockwood in view of Patel and further in view of Konrardy teaches the method of claim 23. Konrardy further teaches wherein the one or more items include at least one selected from the group of autonomous devices, passengers, pedestrians, animals, physical objects, and combinations thereof (col 26 lines 19-22:”The sensor data may include information regarding the vehicle's position, speed, acceleration, direction, and responsiveness to controls. The sensor data may further include information regarding the location and movement of obstacles or obstructions (e.g., other vehicles, buildings, barriers, pedestrians, animals, trees, or gates)”; col 26 line 67: “there is damage to the vehicle or other property”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Patel and further in view of Konrardy and further in view of PENNA SANTANA et al. (US 20200326669 A1, hereinafter PENNA SANTANA). 
PENNA SANTANA was cited in the previous Office Action.

Regarding claim 17, Lockwood in view of Patel and further in view of Konrardy teaches the remote monitoring control system of claim 16. Lockwood further teaches predetermined safe risk level threshold (col 29 lines 25-36: “As the confidence level drops below a threshold minimum confidence level (e.g., confidence level is less than or equal to 79%) […] the vehicle 102 may slow its speed or stop, and use its network interface 234 (FIG. 2) to send communication signals to the teleoperations system 148 providing sensor data and/or operation state data with a request for guidance from the teleoperations system 148”) and artificial intelligence being configured as a function of historical training data captured by a test remote monitoring control device (Konrardy col 53 lines 13-30: “A processor or a processing element may be trained using supervised or unsupervised machine learning, and the machine learning program may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more fields or areas of interest. Machine learning may involve identifying and recognizing patterns in existing data (such as autonomous vehicle system, feature, or sensor data, autonomous vehicle system control signal data, vehicle-mounted sensor data, mobile device sensor data, and/or telematics, image, or radar data) in order to facilitate making predictions for subsequent data (again, such as autonomous vehicle system, feature, or sensor data, autonomous vehicle system control signal data, vehicle-mounted sensor data, mobile device sensor data, and/or telematics, image, or radar data). Models may be created based upon example inputs of data in order to make valid and reliable predictions for novel inputs”, wherein “supervised machine learning” indicate that the “existing data” comprises historical training data captured by a test remote monitoring control device), but fails to specifically teach wherein the predetermined safe risk level threshold is predetermined by the artificial intelligence being configured as a function of historical training data captured by a test remote monitoring control device.
However, PENNA SANTANA teaches wherein the predetermined safe risk level threshold is predetermined by the artificial intelligence being configured as a function of historical training data (par [0017]: “The collected environmental data may be combined and analyzed to trigger actions relating to the machine operation. For example, if the analysis of the collected data meets a risk factor or a risk threshold predetermined by an individual, such as a company administrator, or a risk threshold determined by artificial intelligence (AI) or machine learning (ML), then the machine may be triggered to dynamically adjust the machine functionalities or capabilities”).
PENNA SANTANA is considered to be analogous art because it is reasonably pertinent to the method of determining threshold. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the method of determining the safe risk level threshold of Lockwood in view Patel and further in view of Konrardy with determining risk threshold by artificial intelligence of PENNA SANTANA because both methods are known to determine safe risk level threshold. The general use of trained artificial neural network to determine “thresholds” are widely used in various fields.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Patel and further in view of Konrardy and further in view of LI et al. (US 20160249180 A1, hereinafter LI). 

LI was cited in the previous Office Action.

Regarding claim 18, Lockwood in view of Patel and further in view of Konrardy teaches the remote monitoring control system of claim 16. Lockwood further teaches wherein the control module and the remote monitoring control center are further configured, in response to determining that the incident risk margin is less than a predetermined safe minimum risk margin, to: take control of at least one of the plurality of autonomous devices, which is operating at the incident risk margin that is less than the predetermined safe minimum risk margin by transferring data to one or more remote monitoring control devices (col 36 lines 38-43: “At 808, the example process 800 may include transmitting a request for teleoperator assistance according to any of the techniques discussed herein. In some examples, the driverless vehicle may determine to send the request based at least in part on one or more of: detecting that the confidence level is below a threshold minimum confidence level (808A)”; col 37 lines 1-4: “At 812, the example process 800 may include controlling the driverless vehicle based at least in part on the teleoperations signal according to any of the techniques discussed herein.”), but fails to specifically teach increase a separation distance between two or more of the plurality of autonomous devices by changing a velocity vector of the at least one of the plurality of autonomous devices by controlling an operation of the at least one of the plurality of autonomous device.
	However, LI teaches increase a separation distance between two or more of the plurality of autonomous devices by changing a velocity vector of the at least one of the plurality of autonomous devices by controlling an operation of the at least one of the plurality of autonomous devices (par [0035]: “Upon a determination that the identity of control center 102 has been verified to the one or more vehicles 101 and, thus, control center 102, is authorized to control the vehicle 101, control center 102 may receive a request for the remote driving assistance service from the vehicle 101. In response to the request, control center 102 may generate the remote driving commands for the respective vehicle 101 in accordance with the previously collected environmental information, and further transmit the remote driving commands to the vehicle 101. For example, when the distance sensors on the vehicle 101 indicate that a distance between vehicle 101 and another vehicle in front of the vehicle 101 is less than a predetermined threshold value set as a safe following distance, control center 102 may remotely transmit a driving command to the respective vehicle 101 so that the processors on the vehicle 101 apply the brake to reduce the speed of the vehicle 101”, wherein “reduce the speed of the vehicle 101” would result in increase a separation distance between two or more of the plurality of vehicles based on a criteria of “distance between vehicles is less than a predetermined threshold value” which indicates a high risk level).
LI is considered is considered to be analogous art because it is reasonably pertinent to the remote control center controlling vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood in view Patel and further in view of Konrardy and incorporate the teachings of LI and increase a separation distance between two or more of the plurality of vehicles by reducing the speed when the distance is small. Doing so will prevent collision between vehicles, thus increasing safety of the passengers. 

Regarding claim 19, Lockwood in view of Patel and further in view of Konrardy and further in view of LI teaches the remote monitoring control system of claim 18. The combination of Lockwood in view of LI further teaches wherein the control module and the remote monitoring control center are further configured to: restore a safe incident risk level for at least one of the plurality of autonomous devices based on controlling the operation of the at least one of the plurality of autonomous devices (Lockwood col 2 lines 30-38: “The techniques described herein may be designed to quickly bring a teleoperator to full awareness of a situation at a driverless vehicle so that the teleoperator may provide guidance to the driverless vehicle with minimum delay. Delay in relaying this guidance to a driverless vehicle may have consequences ranging from the more trivial (e.g., annoyance of other drivers at a delay of the driverless vehicle or passenger annoyance) to the severe (e.g., a threat to passenger safety)”; LI par [0035]: “Upon a determination that the identity of control center 102 has been verified to the one or more vehicles 101 and, thus, control center 102, is authorized to control the vehicle 101, control center 102 may receive a request for the remote driving assistance service from the vehicle 101. In response to the request, control center 102 may generate the remote driving commands for the respective vehicle 101 in accordance with the previously collected environmental information, and further transmit the remote driving commands to the vehicle 101. For example, when the distance sensors on the vehicle 101 indicate that a distance between vehicle 101 and another vehicle in front of the vehicle 101 is less than a predetermined threshold value set as a safe following distance, control center 102 may remotely transmit a driving command to the respective vehicle 101 so that the processors on the vehicle 101 apply the brake to reduce the speed of the vehicle 101”, wherein after the “guidance of teleoperator”, would decrease the level of risk or uncertainty, thus corresponding to restore a safe incident risk level for the plurality of autonomous devices based on controlling the operation of the at least one of the plurality of autonomous devices).

Regarding claim 20, Lockwood in view of Patel and further in view of Konrardy and further in view of LI teaches the remote monitoring control system of claim 19. The combination of Lockwood in view of Li further teaches wherein restoring the safe incident risk level includes determining the safe incident risk level based on comparing an incident risk to the predetermined safe minimum risk margin (Lockwood col 36 lines 38-43: “At 808, the example process 800 may include transmitting a request for teleoperator assistance according to any of the techniques discussed herein. In some examples, the driverless vehicle may determine to send the request based at least in part on one or more of: detecting that the confidence level is below a threshold minimum confidence level (808A)”; LI par [0035]: “Upon a determination that the identity of control center 102 has been verified to the one or more vehicles 101 and, thus, control center 102, is authorized to control the vehicle 101, control center 102 may receive a request for the remote driving assistance service from the vehicle 101. In response to the request, control center 102 may generate the remote driving commands for the respective vehicle 101 in accordance with the previously collected environmental information, and further transmit the remote driving commands to the vehicle 101. For example, when the distance sensors on the vehicle 101 indicate that a distance between vehicle 101 and another vehicle in front of the vehicle 101 is less than a predetermined threshold value set as a safe following distance, control center 102 may remotely transmit a driving command to the respective vehicle 101 so that the processors on the vehicle 101 apply the brake to reduce the speed of the vehicle 101”, wherein the after the assistance of the vehicles with low confidence, the confidence will be recovered as the event/obstacle causing the low confidence has disappeared, thus the process of determining the confidence level throughout the assisting process is equivalent to determining the safe incident risk level based on comparing an incident risk to the predetermined safe minimum risk margin, as the confidence lower than the minimum threshold will trigger the request for assistance while a confidence higher than the minimum threshold will not).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view Patel and further in view of Konrardy and further in view of Faust et al. (US 20180102001 A1, hereinafter Faust). 

Regarding claim 24, Lockwood in view Patel and further in view of Konrardy teaches the method of claim 23. Konrardy further teaches responsive actions after incident (FIG. 4B; col 27-28 lines 46-8-: “FIG. 4B illustrates an alternative portion of the method 400 following an incident. […]. Based upon the recorded data, the server 140 or the controller 204 may determine whether assistance may be needed at the location of the vehicle 108 (block 430). For example, the controller may determine that a head-on collision has occurred based upon sensor data (e.g., airbag deployment, automatic motor shut-off, LIDAR data indicating a collision, etc.) and may further determine based upon information regarding the speed of the vehicle 108 and other information that medical, police, and/or towing services will be necessary. The determination that assistance is needed may further include a determination of types of assistance needed (e.g., police, ambulance, fire, towing, vehicle maintenance, fuel delivery, etc.). This determination may include analysis of the type of incident, the sensor data regarding the incident (e.g., images from outward facing or inward facing cameras installed within the vehicle, identification of whether any passengers were present within the vehicle, determination of whether any pedestrians or passengers in other vehicles were involved in the incident, etc.). The determination of whether assistance is needed may further include information regarding the determined status of the vehicle 108.”), but fails to specifically teach determining, based on the artificial intelligence, if the at least one of the plurality of autonomous devices is safely movable autonomously from a first location where the incident occurred to a second location; and initiating a movement of the at least one of the plurality of autonomous devices autonomously from the first location to the second location when it is determined that the at least one of the plurality of autonomous devices is safely movable autonomously from the first location to the second location.
However, Faust teaches 59determining, based on the artificial intelligence, if the at least one of the plurality of autonomous devices is safely movable autonomously from a first location where the incident occurred to a second location (par [0007]: “In some embodiments, the occurrence is categorized as a low energy collision, and the responsive action performed by the one or more computing devices includes automatically alerting a remote assistant operator and receiving a communication from the remote assistant operator, where the communication causes the vehicle to automatically pull over and shut down or continue driving” wherein “automatically pull over” infers the step of determining, based on the artificial intelligence, if the at least one of the plurality of autonomous devices is safely movable autonomously from a first location where the incident occurred to a second location, as the autonomous vehicle moves based on whether it is safe to do so based on sensor data); and 
initiating a movement of the at least one of the plurality of autonomous devices autonomously from the first location to the second location when it is determined that the at least one of the plurality of autonomous devices is safely movable autonomously from the first location to the second location (par [0007]: “In some embodiments, the occurrence is categorized as a low energy collision, and the responsive action performed by the one or more computing devices includes automatically alerting a remote assistant operator and receiving a communication from the remote assistant operator, where the communication causes the vehicle to automatically pull over and shut down or continue driving”, wherein “automatically pull over” corresponds to initiating a movement of the at least one of the plurality of autonomous devices autonomously from the first location to the second location, and the determination is done prior to moving).
Faust is considered to be analogous to the claimed invention because it is in the same field of performing responsive actions to an incident. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood in view Patel and further in view of Konrardy to incorporate the teachings of Faust and automatically pull over and shut down. Doing so is a well-known response to collision to clear the road to prevent further collision, thus preventing further risks for passengers and other vehicles.

Claim 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Patel and further in view of Konrardy teaches and further in view of Gong et al. (US 20180330624 A1, hereinafter Gong). 

Regarding claim 26, Lockwood in view Patel and further in view of Konrardy teaches the method of claim 22. Lockwood further teaches of displaying the incident risk level on a user interface of the remote monitoring control center (FIGs 6A-7C, wherein “System Confidence” corresponds to incident risk level), but fails to specifically teach further comprising: displaying a first indication on a user interface of the remote monitoring control center when the incident risk level is safe; displaying a second indication on the user interface of the remote monitoring control center when the incident risk level is dangerous; and displaying a third indication on the user interface of the remote monitoring control center when the incident risk level is unsafe.
	However, Gong teaches teaches displaying a first indication on a user interface of the remote monitoring control center when the incident risk level is safe; displaying a second indication on the user interface of the remote monitoring control center when the incident risk level is dangerous; and displaying a third indication on the user interface of the remote monitoring control center when the incident risk level is unsafe (par [0180]: “In some cases, information about the UAV such as UAV type, UAV ID, remote controller ID, owner identity, record or report related to the UAV or the owner, and other information directly provided by the datagram or retrieved from the monitoring server may be displayed on the display screen. In some cases, the risk level associated with the UAV may be displayed on the screen. The risk level may be presented by means of text information shown on the display or by graphical representations. In some instances, the risk level associated with a UAV may be shown by the marker. In some instances, color code may be used to indicate a UAV with certain risk level. For example, a red UAV marker may be indicative of high risk”). 
Gong is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in monitoring vehicles for safety purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lockwood in view of Patel and further in view of Konrardy and display a color on the user interface of the remote monitoring control center corresponding to the incident risk level. Doing so will provide more information regarding the risk level to the remote assistant, thus enhancing user-friendliness.

Regarding claim 27, Lockwood in view Patel and further in view of Konrardy and further in view of Gong teaches the method of claim 26. Gong further teaches wherein: the first indication is a human-visible green indication; the second indication is a human-visible yellow indication; and the third indication is a human-visible red indication (par [0180]: “In some instances, color code may be used to indicate a UAV with certain risk level. For example, a red UAV marker may be indicative of high risk”, wherein although Gong doesn’t specifically teach of green and yellow, similar to traffic lights, these colors can be assigned to their respective risk level. Moreover, color coded status are widely used in various fields, for example, the battery status in electronic devices show green, yellow and red, corresponding to the charge of the battery or the attention required by the owner).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lockwood et al. (US 20190011910 A1, hereinafter Lockwood1) teaches determining the level of guidance the remote operator to provide the driverless vehicle based at least in part on the sensor data and/or the data indicating occurrence of the event (FIG. 14 element 1406).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668